Citation Nr: 1447059	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, adjustment disorder, and PTSD.

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain and prior fracture by history.

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of cuboid fracture of the right foot with degenerative changes. 

5.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a left thumb injury (dislocation) at MCP joint.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1999 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for cuboid fracture of the right foot with degenerative changes and assigned a 10 percent disability rating, and chronic left ankle strain and assigned a 10 percent disability rating, both effective May 18, 2011; increased the Veteran's disability rating for residuals of a left thumb injury at the MCP joint to 10 percent, effective May 18, 2011; and denied reopening the Veteran's claim of service connection for PTSD.  Subsequently, in a December 2011 rating decision, the RO continued 10 percent disability ratings assigned for the Veteran's left thumb injury, left ankle strain, and residuals of cuboid fracture of the right foot.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of this hearing was prepared and associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

Although the RO framed one of the issues on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with anxiety, depression, possible bipolar disorder, and adjustment disorder.  The Board notes that the issues of entitlement to service connection for anxiety and depression were previously denied in the February 2009 rating decision due to the lack of a nexus opinion.  The evidence noted below to reopen the claim of service connection for PTSD, would also classify as new and material evidence pertaining to the issues of service connection for anxiety and depression.  Most significantly, as indicated on the April 2012 Substantive Appeal, the Veteran wished to appeal all of his psychiatric symptoms, to include anxiety, depression, and panic attacks.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The issues of entitlement to service connection for an acquired psychiatric disorder, and increased disability ratings for the Veteran's left thumb injury, left ankle strain, and residuals of cuboid fracture of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was previously denied in a February 2009 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.
	
2.  The evidence associated with the claims file subsequent to the February 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final February 2009 determination wherein the RO denied the Veteran's claim of service connection for PTSD, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for PTSD.  The RO last denied the Veteran's claim of service connection for PTSD in a decision dated February 2009.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for PTSD was last denied in a February 2009 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  Subsequently, VA outpatient treatment records, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence that the Veteran had a current diagnosis of PTSD that had its onset in-service.  The evidence submitted subsequent to the February 2009 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the February 2009 decision, such as the May 2011 statement by the Veteran, details his in-service stressor and continuity of symptomatology.  Specifically, the Veteran reported that while stationed at the Alpena Air Force Base in Michigan, during a Rapid Runway Repair exercise, Ale Bell was struck on the side of his head by the boom of a front end loader operated by the SRA Moses.  Ever since that incident, the Veteran has been suffering from nightmares, undergoing severe mood changes, depression, and anxiety attacks.  Additionally, an October 2011 VA treatment record noted a positive PTSD screening.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Therefore, the evidence submitted since the final February 2009 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for PTSD, is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder, and increased rating claims for the Veteran's left thumb injury, left ankle strain, and residuals of cuboid fracture of the right foot.

A. Service Connection Claim

Initially, the Board notes that the claims file contains December 2008 and June 2011 memorandums which state that the Veteran submitted insufficient information to send to the U.S. Army and  Joint Services Records Research Center (JSRRC) in order to cooborate his in-service stressor.  In this regard, the Board notes that stressor verification requires that the Veteran provide, at a minimum, a stressor that can be documented, the location where the incident took place, the approximate date of the incident, and the unit of assignment at the time the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In this case, the Veteran has provided the location of his reported stressor (Alpena Air Force Base in Michigan), as well as his unit of assignment at those times (375th Civil Engineering Squadron).  Additionally, he has also indicated that his stressor occurred in approximately November 2002.  Moreover, the Board finds that the stressor described by the Veteran could be verifiable insofar as it may be a documented event.  In this regard, the Board notes that the Veteran reported the names of the people involved in the incident (Ale Bell and SRA Moses).  Therefore, further steps should be taken to verify the Veteran's in-service stressor, to include obtaining the Veteran's unit history.

Additionally, the Veteran's VA outpatient treatment records show a diagnosis and treatment for depression, anxiety, possible bipolar disorder, and adjustment disorder.  The Veteran reported his multiple in-service stressors, to include witnessing a fellow soldiers being struck on the side of his head by the boom of a front end loader during a Rapid Runway Repair exercise.  Ever since that incident, the Veteran has been suffering from nightmares, undergoing severe mood changes, depression, and anxiety attacks.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of an in-service incident, continuity of symptomatology, and current treatment for a psychiatric condition, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acquired psychiatric disorder.  Although the Veteran has been seeking treatment from the VA for this condition, it remains unclear to the Board whether the Veteran's acquired psychiatric condition is related to any aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's acquired psychiatric disorder is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Increased Rating Claims

The Veteran contends that his left thumb injury, left ankle strain, and residuals of cuboid fracture of the right foot are worse than the 10 percent disability ratings currently assigned.  The Veteran was last afforded VA examinations for these disabilities in August 2011.  At the October 2012 hearing, the Veteran reported that he was taking medication and wearing a splint for his thumb injury.  He also reported that he experienced limitations in his daily activities because of his thumb injury, to include limited movement.  He specifically stated that it was hard for him to grip objects.  The Veteran also reported limitations in his daily activities due to his left ankle condition, to include limitations of movement and standing for long periods of time.  He also reported difficulty of standing for long periods of time, incapacitation episodes, and pain every now and then with his right foot condition.  He also reported that he used a cane due to his right foot condition.

In this particular case, the August 2011 VA examinations are too remote in time to address the current severity of the Veteran's service-connected left thumb injury, left ankle strain, and residuals of cuboid fracture of the right foot, as the Veteran has reported worsening of his symptoms since his last VA examinations.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo VA examinations to assess the current nature, extent and severity of his left thumb injury, left ankle strain, and residuals of cuboid fracture of the right foot.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his claimed conditions at VA up through June 2013.  At the October 2013 hearing, the Veteran reported that he received treatment for his claimed conditions at the Dorn VA.  Because it appears that there may be outstanding VA medical records dated after June 2013 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1) The RO should obtain any of the Veteran's outstanding VA treatment records from June 2013 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

2) Additionally, the RO should request that an appropriate agency, to include JSRRC, provide any available information that might corroborate the Veteran's alleged in-service stressor from his time served, to include witnessing Ale Bell being struck on the side of his head by the boom of a front end loader operated by the SRA Moses during a Rapid Runway Repair exercise while stationed at the Alpena Air Force Base in Michigan.  Additionally, a copy of the Veteran's unit (375th Civil Engineering Squadron) history should be obtained. 

These agencies should be provided with copies of the Veteran's personnel records obtained showing service dates, duties, and units of assignment, as well as copies of PTSD stressor statements in support of the claim, VA treatment records, the October 2013 hearing transcript, and any additional relevant evidence associated with the claims folder as a result of this remand.

3) After the foregoing, schedule the Veteran for a VA examination to determine whether any acquired psychiatric disorder, to include PTSD, depression, substance abuse, anxiety, and adjustment disorder, is related to the Veteran's service.  The claims file and a copy of this remand must be made available to the examiner for review.  All indicated testing should be conducted.

The examiner should address the following:

A. Please identify all of the Veteran's psychiatric diagnoses.  Specifically state whether the Veteran has a current diagnosis of PTSD.

B. If a diagnosis of PTSD is appropriate:

The examiner should specify (1) whether the alleged stressor in the examiner's opinion was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

C. If the examination results in a psychiatric diagnosis other than PTSD:

The examiner should offer an opinion as to the etiology of each non-PTSD psychiatric disorder, to include whether it is at least as likely as not (at least a 50-50 probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury, to include witnessing a fellow soldier being struck on the side of his head by the boom of a front end loader during a Rapid Runway Repair exercise  

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA treatment records, hearing testimony, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Additionally, the Veteran should be scheduled for a VA examination to determine the current level of severity of the residuals of his cuboid fracture of the right foot with degenerative changes.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted, to include x-rays. 

All pertinent pathology found on examination should be included in the evaluation report.   The examiner should write a comprehensive report discussing the current severity of the Veteran's residuals of cuboid fracture of the right foot with degenerative changes.  

The examiner should state whether the Veteran's service-connected residuals of cuboid fracture of the right foot with degenerative changes are equivalent/analogous to a moderate, moderately severe or severe foot injury. 

The examiner should conduct range of motion testing of the right foot.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the right foot is used repeatedly. All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5) Further, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected left ankle strain. The claims file must be made available to and reviewed by the examiner. All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left ankle disability.

The examiner should conduct range of motion testing of the left ankle.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left ankle is used repeatedly. All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

Additionally, the examiner  should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankyloses of the ankle; ankyloses of the substragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

6) In addition, schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his service-connected residuals of a left thumb injury at the MCP joint. The claims file must be made available to and reviewed by the examiner. All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of a left thumb injury at the MCP joint.

The examiner should conduct range of motion testing of the left thumb, to include the distance of the gap between the thumb pad and the fingers.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left thumb is used repeatedly. All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

7) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


